IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,502-01


EX PARTE DONALD FLINT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-F-0023-202-A IN THE 202ND DISTRICT COURT

FROM BOWIE COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
indecency with a child and one count of aggravated sexual assault of a child and sentenced to ten
(10)  years' confinement on the indecency counts and fifty (50) years' confinement on the aggravated
sexual assault count.  Applicant's appeal was dismissed for lack of jurisdiction.  See Flint v. State,
No. 06-08-00104-CR (Tex. App.- Texarkana, delivered July 10, 2008, no pet.) (not designated for
publication).   
	Applicant contends that he was denied his right to a meaningful appeal because his counsel
did not timely file a notice of appeal.  The trial judge has entered findings of fact and conclusions
of law recommending that this Court grant Applicant an out-of-time appeal.  However, Applicant's
claim is not ripe for review.  This Court does not have jurisdiction to consider this application for
a writ of habeas corpus because it was filed in the convicting court prior to the issuance of mandate
by the court of appeals.  See Ex parte Johnson, 12 S.W.3d 472 (Tex. Crim. App. 2000).  Therefore,
it is dismissed. 
Filed: September 24, 2008
Do not publish